The plaintiff in error was convicted in the county court of Bryan county of the offense of having whisky in his possession with intent of violating the prohibition law. On August 16, 1911, he was sentenced to be imprisoned in the county jail for a period of 100 days and to pay a fine of five hundred dollars. From this judgment he appealed by filing in this court December 14, 1911, a petition in error with case-made attached. The Attorney General has filed a motion to dismiss the appeal for the reason that the plaintiff in error is a fugitive from justice from the state of Oklahoma and that his present residence is unknown. Which motion is supported by several affidavits. No response has been made to said motion. In the case of Tyler v. State, 3 Okla. Cr. 179,104 P. 919, it was held that this court will *Page 736 
not consider an appeal unless the plaintiff in error is where he can be made to respond to any judgment or order which may be rendered in the case, and where he makes his escape from the custody of the law and is at large as a fugitive from justice the court will on motion dismiss the appeal. The motion of the Attorney General is sustained and the appeal is hereby dismissed with direction to the county court to enforce its judgment and sentence therein.